                Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
OVIE IDISE,                                                       COMPLAINT

                                       Plaintiff,                 Plaintiff Demands
       -against-                                                  Trial by Jury

PONCE BANK, formerly known as
PONCE DE LEON FEDERAL BANK, and
PONCE DE LEON MORTGAGE
CORPORATION

                                       Defendants.
--------------------------------------------------------------X


         Plaintiff by his attorneys, DeTOFFOL & ASSOCIATES, Attorneys at Law, upon

information and belief, complains of the Defendants herein, alleging at all relevant and

materials times and upon information and belief, as follows:

                                             Nature Of The Case

1.       Plaintiff complains against Defendant for violations of the federal Families First

Coronavirus Response Act (“FFCRA” - Pub. L. No. 116-127, 134 Stat. 178 (2020)); the

Fair Labor Standards Act (“FLSA” - 29 U.S.C. § 201 et. seq.); New York State Executive

Law §296(6) and §296(7) based upon the supplemental jurisdiction of this Court

pursuant to Gibb, 38 U.S. 715 (1966); Administrative Code of City of NY § 8-107 [1];

New York City Administrative Code Title 8-107(19); New York City Administrative Code

Title 8, §8-107(l)(e); and New York City Administrative Code Title 8-107(13) and seeks

damages to redress the injuries plaintiff has suffered as a result of defendants’

retaliation, and wrongful termination.




                                                          1
            Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 2 of 8




                                   Jurisdiction & Venue

2.     Jurisdiction of this action is conferred upon the Court insofar that this action

involves a federal question under Families First Coronavirus Response Act (“FFCRA” -

Pub. L. No. 116-127, 134 Stat. 178 (2020)); the Fair Labor Standards Act (“FLSA” - 29

U.S.C. § 201 et. seq.).

3.     Venue is proper in this district under 28 U.S.C. §1391(b) and otherwise based

upon the fact that a substantial part of the events or omissions giving rise to the claim

occurred within the Southern District of the State of New York, and Plaintiff was

employed by Defendants within the Southern District of the State of New York.

4.     At all times, Plaintiff OVIE IDISE (hereinafter “Plaintiff” and/or “Mr. Idise”) was and

still is a citizen and resident of the County of Suffolk and State of New York.

5.     Defendant PONCE BANK (formerly known as “Ponce De Leon Federal Bank”) is

a foreign business corporation duly formed, organized, under the laws of the State of

Florida and registered to do business in the State of New York.

6.     Defendant PONCE DE LEON MORTGAGE CORPORATION is a domestic

business corporation duly formed, organized, and existing under the laws of the State of

New York.

7.     At   all   times   relevant,    Defendant     PONCE      DE     LEON       MORTGAGE

CORPORATION and PONCE BANK (hereinafter together “Defendant Employer”) was

and is a company subject to the recently enacted Families First Coronavirus Response

Act ("FFCRA"), which itself comprises the Emergency Paid Sick Leave Act ("EPSLA")

and the Emergency Family and Medical Leave Expansion Act ("EFMLEA").




                                              2
             Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 3 of 8




8.     Plaintiff was employed by the Defendant Employer Entity at 2244 Westchester

Ave, Bronx, NY 10462 (hereinafter “Workplace”).



                    Facts Concerning Defendants’ Unlawful Actions

9.     Plaintiff was employed with Defendant Employer as a senior underwriter at the

Workplace for approximately two years, until his unlawful termination on or about May

21, 2020.

10.    At all times, Rhonda Kalema (hereinafter “Supervisor”) was a Supervisor for

Defendant Employer, and Plaintiff’s direct supervisor at the Workplace, with supervisory

authority and hiring and firing capacity over Plaintiff.

11.    At all times, Yanni Kouzilos hereinafter (“Senior Vice President”) was the Senior

Vice President for Defendant Employer, with supervisory authority and hiring and firing

capacity over Plaintiff.

12.    Throughout his employment with Defendant Employer, Plaintiff was a hard-

working employee who performed his job well.

13.    In early April 2020, Mr. Idise developed COVID-19 symptoms and was diagnosed

with Covid-19 on April 6, 2020. Mr. Idise was ordered by his physician to quarantine for

at least fourteen days.

14.    On or about April 6, 2020, Mr. Idise informed Defendant Employer that he was

required to quarantine himself for fourteen days because he had contracted Covid-19.

15.    On or about April 7, 2020 Mr. Idise took leave until about April 21, 2020.

16.    On or about April 21, 2020, Mr. Idise returned to the Workplace.




                                              3
            Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 4 of 8




17.    Immediately upon Mr. Idise’s return to the Workplace, the Supervisor scolded

and admonished Mr. Idise on numerous occasions because assigned projects were not

completed during his Covid-19 necessitated medical leave.

18.    In response to the aforementioned Supervisor complaints, Mr. Idise, on

numerous occasions, explained to the Supervisor that the assigned projects were not

completed because he was physically unable to work during his medical leave, as he

was suffering from the symptoms of Covid-19.

19.    The Supervisor ignored Mr. Idise’s complaints of continued symptoms and

responded that Mr. Idise was “strong,” and therefore, his work should not be affected by

said symptoms.

20.    At all times, the Supervisor was aware that Mr. Idise suffered from a pre-existing

condition, asthma, further exacerbating the dangerous symptoms of Covid-19.

21.    In the days following Mr. Idise’s return from leave, his Covid-19 symptoms

returned, and therefore, in addition to needing a reasonable amount of time to complete

the responsibilities backlogged by his absence during Covid-19 leave, Mr. Idise was

struggling with continuous Covid-19 symptoms.

22.    Mr. Idise informed the Supervisor of his need for a reasonable amount of time to

complete the responsibilities that the Supervisor unlawfully expected to be completed by

Mr. Idise during his leave.

23.    Mr. Idise further informed the Supervisor that he continued to struggle with

Covid-19 symptoms.

24.    After unrelenting harassment by the Supervisor, Mr. Idise informed the Senior

Vice President of the harassment and his ongoing Covid-19 symptoms.

                                           4
            Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 5 of 8




25.    In response to Mr. Idise’s complaint, the Senior Vice President offered to lighten

Mr. Idise’s workload in the future.

26.    No such accommodation materialized.

27.    On or about May 5, 2020, Mr. Idise’s Covid-19 symptoms worsened and by order

of his physician, Mr. Idise quarantined, requested leave, and took leave in accordance

with the FFCRA.

28.    On May 20, 2020, Mr. Idise returned to the Workplace.

29.    On May 21, 2020, Defendant Employer unlawfully terminated Mr. Idise in

retaliation for exercising his rights under the FFCRA (which incorporates the retaliation

provisions of the FMLA and the FLSA).

30.    Plaintiff engaged in protected activity when he exercised and/or attempted to

exercise his rights to leave under the FFCRA by, inter alia, informing Employer

Defendant of his inability to report to work on the basis of a qualifying need related to a

public health emergency, namely, that Plaintiff was advised by a health-care provider to

self-quarantine due to COVID concerns and experiencing COVID-19 symptoms and

seeking medical diagnosis.

31.    Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA and the FFCRA in terminating Plaintiff for not working on the

assignments within his “pipeline” during his protected Covid-19 medical leave.



                                        Damages

32.    As a result of all of Defendants’ actions, Plaintiff felt extremely humiliated,

degraded, victimized, embarrassed, and emotionally distressed.

                                            5
             Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 6 of 8




33.   As a result of the Defendants’ discriminatory treatment of Mr. Idise, he has

suffered severe emotional distress.

34.   As a result of the acts and conduct complained of herein, Mr. Idise has suffered

and will continue to suffer the loss of past and future income in the form of salary,

bonuses, benefits and other compensation which such employment entails.

35.    As a result of the acts and conduct complained of herein, Mr. Idise has also

suffered   emotional   severe   emotional   and   physical   distress,   pain,   suffering,

inconvenience, loss of enjoyment of life, and other compensable non-pecuniary

damages.

36.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted

with full knowledge of the law, and as such, Plaintiff demands punitive damages as the

Defendant.


                                     COUNT 1
 Violations of the Federal Families First Coronavirus Response Act (“FFCRA”) &
                      the Fair Labor Standards Act (“FLSA”)


37.   Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

38.   Effective April 1, 2020, the federal Emergency Paid Sick Leave Act of the FFCRA

provides for temporary paid sick leave for COVID-19 related absences.

39.   Retaliation for asserting rights under the FFCRA violates the FLSA.

40.   The FFCRA prohibits employers from discharging, disciplining, or discriminating

against any Employee because such Employee took Paid Sick Leave under the

Emergency Paid Sick Leave Act, which is a part of the FFCRA.

                                            6
            Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 7 of 8




41.    The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant

sections of the FLSA, as set forth in more detail below.

42.    Under the FFCRA, an employer who discharges, disciplines, or discriminates

against an Employee in the manner described in subsection (a) is considered to have

violated section 15(a)(3) of the FLSA, 29 U.S.C.S. 215(a)(3), and shall be subject to the

enforcement provisions relevant to such violations set forth in sections 16 and 17 of the

FLSA, 29 U.S.C.S. 216, 217.29 C.F.R. § 826.150(b)(2).



                                           Relief

       WHEREFORE, Plaintiff respectfully demands against Defendants on each and

every respective Count:

(a)    An award to Plaintiff of compensatory damages in an amount to be determined at

trial for all damages including but not limited to economic damages for lost past back

pay and future front pay wages and attendant benefits;

(b)    An award to Plaintiff of compensatory damages in an amount to be determined at

trial for all damages including but not limited to past and future non-economic damages

for humiliation, pain and suffering and emotional distress sustained;

(c)    An award to Plaintiff of the costs of this action, including their reasonable

attorney’s fees to the fullest extent permitted by law;

(d)    An award of punitive damages in an amount to be determined at trial; and

(e)    Such other and further relief as this Court deems necessary and proper.

                                       Jury Demand

                                             7
             Case 1:21-cv-02263 Document 1 Filed 03/16/21 Page 8 of 8




Plaintiff requests a jury trial on all issues to be tried.




                                             Joshua Gittleman
                                             Joshua Gittleman, Esq.
                                             DeTOFFOL & ASSOCIATES, Attorneys at Law
                                             125 Maiden Lane – Suite 5C
                                             New York, New York 10038
                                             Tel. (212) 962-2220
                                             Attorneys for Plaintiff




                                                8
